Per Curiam :
This contention arises under a clause in a will in which the testator devised to his wife “the house in which I reside, corner of High street and an alley, with the lot whereon it stands and appurtenant to it.” The evidence as to location of the lot described, and the testator’s residence was fairly submitted to the jury. They found from the acts of the testator and the surrounding circumstances, that the two buildings were treated and recognized by him as one. It follows they constituted the property which the testator devised to his wife.
Judgment affirmed.